DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claim Objections
Claim(s) 1, 9, and 11 is/are objected to because of the following informalities. Appropriate correction is required:  
In claim(s) 1, the limitation 
‘signal lines connected to the vibration sensor to output a sensor signal obtained by the vibration sensor to an external device; and’ 

should be amended to recite 
‘signal lines connected to the vibration sensor, where the signal lines are configured to output a sensor signal obtained by the vibration sensor to an external device; and’. 

In claim(s) 1, the term ‘to allow’ should be amended to recite ‘configured to allow’.
In claim(s) 1, the term ‘desired frequency’ should be amended to recite ‘a desired frequency’. 
The body of claim(s) 9 reciting 
‘a covering member that partially covers a central portion of a surface of the vibration sensor that contacts the measuring object to allow the vibration from the measuring object to be amplified by the covering member’

should be amended to recite
‘a covering member that partially covers a central portion of a surface of the vibration sensor that contacts the measuring object; where the covering member is configured to amplify 

In claim(s) 11, the term ‘to support’ should be amended to recite ‘configured to support’. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 4-6, and 8-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Reeves (US 5807268 A – previously cited) in view of Kroll (US 4672976 A – previously cited) and Callahan (US 6438238 B1). 

For claim 1, Reeves teaches A vibration detection apparatus [entire disclosure – see most preferably Figs. 10-11] comprising: 
a body [104] including an interna8l space [103] formed therein; [Fig. 11]; 
a vibration sensor [89-95] formed on one side of the body and configured to sense vibration from a measuring object [co. 7 ll. 10-40], wherein the vibration sensor comprises a PVDF film, [the sensor elements being formed of PVDF is a central feature throughout the entire disclosure of Reeves – see at least col. 3 ll. 25-35, col. 7 ll. 40-65], electrodes [metallization layers 92-95 constitute(s), under BRI, a form of electrode(s) on the vibration diaphragm 89-95 (the PVDF layer(s))] adhered to both sides of the PVDF film [Fig. 11], and protection films covering the electrodes; [col. 7 ll. 15-20]; 
 signal lines [108, 110] connected to the vibration sensor to output a sensor signal obtained by the vibration sensor to an external device; [conditioning circuit of Fig. 1, col. 4 ll. 35-45, ll. 55-65 — as for embodiment of Figs. 10-11];
and external connectors [96, 98] formed on another side of the body, [Fig. 10], 
wherein the internal space is formed between the vibration sensor and a surface of the body opposite from the vibration sensor, [103 formed by top of 93 and interior surface of 104 opposite top of 93 — such as surface containing 97],
wherein the signal lines electrically connected to the electrodes are electrically connected to the external device through corresponding external connectors, respectively, [96-98 connected to 108 and 110 as shown in Figs. 10-11 then for conditioning circuit of Fig. 1]. 

Reeves fails to teach the entirety of the signal lines embedded within the body without being exposed to the internal space as well as the exterior of the apparatus.  Consider, however, that Reeves does teach in col. 7 ll. 30-32 that the leads (signal lines) 108 and 110 are to be formed to avoid short-circuiting (i.e., isolating the traces from inadvertent contact). 
Kroll teaches a vibration detection apparatus [abstract] comprising a body [15] and a signal line [28, 30] wherein an entirety of the signal line [entirety of 28] is embedded within the body [15] without being exposed to (an) internal space [24] or to an exterior of the vibration detection apparatus [28 and portion of 30 immediately adjacent 28 is embedded within 33 within 15 and not exposed to exterior of 15 per Fig. 3].  
It would have been obvious to one of ordinary skill at the time the invention was filed to modify the signal line of Reeves to be fully embedded within the body of the detection apparatus as taught by Kroll (i.e., to incorporate an insulating portion similar to insulation 33 of Kroll over exterior portions of traces 108 and 110 of Reeves) in order to help electrically insulate the signal lines (i.e., to help insulate the traces of Reeves from inadvertent contact with other unintended objects).  As motivated by Kroll col. 4 ll. 61-63. 

Reeves fails to teach the internal space of the body filled with at least one of liquid and gel, to allow an internal pressure to be adjusted to allow a signal to be filtered in desired frequency to be detected. 
Callahan teaches a vibration detection apparatus [abstract, Figs. 6-7] comprising a body [102] having an internal space [104] filled with a liquid or gel [throughout col. 12, see at least ll. 5-15] to allow an internal pressure to be adjusted and to allow a signal filtered in a desired frequency to be detected. [attenuation of signal so as to match acoustic impedance of human flesh per col. 6 ll. 55-65]. 
It would have been obvious to one of ordinary skill at the time the invention was filed to modify the internal space of the body of Reeves to be filled with gel as taught by Callahan in order to reduce signal distortion and reduce ambient noise sensed by the apparatus. As motivated by Callahan cols. 1-6 esp. col. 4 ll. 40-67 and col. 6 ll. 55-65.

	For claim 4, Reeves teaches  The vibration detection apparatus of claim 1, further comprising: 
	a fixing member [100] formed on a periphery of a surface on which the vibration sensor is formed, [Fig. 11] wherein the fixing member attaches the vibration detection apparatus to the measuring object. [e.g., as per col. 4 ll. 45-55 for embodiment of Fig. 11]. 

	For claim 5, Reeves teaches  The vibration detection apparatus of claim 4, wherein the fixing member is an adhesive tape formed along an outer surface of the vibration sensor. [col. 4 ll. 45-55, col. 7 ll. 30-40]. 

	For claim 6, Reeves teaches  The vibration detection apparatus of claim 4, wherein the fixing member [100] is formed along an outer side [outer of 94] of the vibration sensor, [Fig. 11], and includes a support fixture extended outside of the body by a predetermined length in a direction parallel to the surface on which the vibration sensor is formed. [Fig. 11 shows 100 supported on 94 (or an innermost layer of 100 supporting the rest of 100) and is in a parallel plane to structure of 88-95 and 102]. 

For claim 8, Reeves teaches  The vibration detection apparatus of claim 1, wherein a rigidity of the body is determined based on a shape or rigidity of the measuring object and to prevent interference from vibration that is other than the vibration of the measuring object.  [explicit discussion of stiffening (rigidity control) via 104 for background isolation per col. 7 ll. 30-40]. 

	For claim 9, Reeves teaches  The vibration detection apparatus of claim 1, further comprising: 
	a covering [102] member that partially covers a central portion of a surface of the vibration sensor [Fig. 11] that contacts the measuring object, to allow the vibration from the measuring object to be amplified by the covering member.  [102 for maintaining tension per col. 7 ll. 15-25 (i.e., for proper vibrational amplification)]. 

	For claim 10, Reeves teaches  The vibration detection apparatus of claim 9, wherein an amplification of the vibration is varied based on a thickness or rigidity of the covering member. [102 is formed of an adhesive material of a given thickness and rigidity which thereby forms a conditional tension level (and thereby amplification), per col. 7 ll. 20-25, of the vibration produced by layers 88-95 (the sensor)  — where because the claimed material is present, the result is thereby achieved]. 

	For claim 11, Reeves teaches  The vibration detection apparatus of claim 9, further comprising: 
	an elastic element [distal portion of 104 and 88 acts jointly as an elastic element (88 acting in the elastic capacity e.g., per col. 3 ll. 20-45)] located between the vibration sensor and a bottom of the body in the internal space of the body to support the vibration sensor, [88 supports 90, 94-95] adjust a frequency band that is detectable, [distal portion of 104 (such as the distal half of each left and right sides of 104 forming space 103) imparts rigidity and background suppression per col. 7 ll. 30-40] and protect the vibration sensor from impacts. [104 protects three of four sides of 89-95 from impact/contact]. 

Claim(s) 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Reeves in view of Kroll, Callahan, and Carim (US 20070113654 A1 – previously cited).

For claim 13, Reeves teaches  The vibration detection apparatus of claim 9, further comprising:  an elastic element [distal portion of 104 and 88 acts jointly as an elastic element (88 acting in the elastic capacity e.g., per col. 3 ll. 20-45)] located between the vibration sensor and a bottom of the body in the internal space of the body, [Fig. 11]. 

For claim 13, Reeves fails to teach a weight sensor. Carim teaches a vibration detection apparatus [10] including a weight sensor [11] located inside an internal space of a body [12-13] of the apparatus.  [See Figs. 1-7 where transducer 11 is loaded via mass 19 detailed throughout ¶¶49-76 and thereby transducer 11 can be understood (under BRI) to be a “weight sensor” in that it senses and accounts for mass 19 (i.e., the weight thereof)].  
It would have been obvious to one of ordinary skill at the time the invention was filed to modify the apparatus (i.e., the elastic element located within the body) of Reeves to incorporate the mass sensor of Carim (i.e., to be formed as a single component with the elastic element inside the body of Reeves) in order to improve the sensitivity and robustness of the vibration detection of the apparatus.  As motivated by Carim ¶¶1-16. 


Allowable Subject Matter
Claim 15 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  claim 15 encompasses a vibration detection apparatus having a gel formed in a space of a body of the apparatus as well as electrodes for signal measurement.  The primary reason for indication of allowable subject matter is the inclusion of the limitation encompassing, in particular, an electrode connected to the electrode gel and protruding outside the body which is not found in any of the cited references.  Notably, while Reeves and Callahan (the closest references) teach in combination an apparatus having a gel filled interior space, there is no other prior art at the time of filing which would teach an electrode connected to said gel nor motivated the incorporation of such a feature.  To merely add an additional electrode without the teaching of also a gel-filled interior via an additional reference (other than Reeves and Callahan) would constitute improper hindsight analysis and could not be properly articulated under § 103 requirements. 

Response to Arguments
Applicant’s arguments with respect to Reeves in view of Telfort and have been considered but are moot because the arguments do not apply to the new combination of references being used in the current rejection.

Applicant's arguments filed 2/4/22, with respect to Reeves, have been fully considered but they are not persuasive.

Applicant argues 
Furthermore, the claimed vibration detection apparatus comprises a body 10 including an internal space formed therein, and a vibration sensor 20 formed on one side of the body 10 and configured to sense vibration from a measuring object. The vibration sensor 20 includes a PVDF film 21, electrodes 22 adhered to both sides of the PVDF film 21, and protection films 23 covering the electrodes 22. Conversely, Reeves does not disclose protection films covering the electrodes. In Reeves, the terminal 18 is directly formed on to the metal coating layer 14 because the metal coating layer 14 is electrically connected to the lead 24, and thus a protection film cannot be formed on the metal coating layer 14.

Examiner respectfully disagrees.  As a first matter, Examiner has not cited terminal 18 of layer 14 connected to lead 24 as an electrode, but rather layers 92-95 which constitute(s), under BRI, a form of ‘electrodes’ due to the layers’ conductive function(s) and where Reeves teaches in col. 7 ll. 15-20 that 
“Two of the metallization layers 92 and 95 are + layers, while the other two layers 93 and 94 are - layers. Each metallization layer may, if desired, have a layer of a polymer protective coating material theron.” (emphasis)
Thus, the feature of protection films covering the electrodes is taught by Reeves. 

Applicant argues
On page 8 of the Office Action, in rejecting claim 13, the PTO equates distal portions 104 and 88 of Reeves, shown in FIG. 11 reproduced below, with the claimed elastic element. 
Applicant respectfully disagrees, however, because the distal portions 104 and 88 of Reeves are merely portions of the body and cannot be said to be disposed "in the internal space of the body," as recited in amended claim 13 as a separate structure other than the body.

Examiner respectfully disagrees.  The body of claim(s) 13 recites (with emphasis)
‘an elastic element and a weight sensor located in the internal space of the body between the vibration sensor and a bottom of the body, wherein the elastic element and the weight sensor are formed as a single component’

Accordingly, the elastic element is limited as being located within a space and also between a sensor structure and a bottom of the device body.  Because at least a portion of 104 is interior to an outermost external layer of 104 and where, similarly, layer 88 is more interior to, for example, layers 90 and 94, then each of portions of 104 and 88 constitute(s), under BRI, a form of elastic elements which are within an interior volume (space) 103 formed by the outermost surfaces/layers present upon the structure of device 10/10” of Reeves.  The teaching by Reeves is adequate in this particular instance due to the BRI of the term ‘space’ which is equivalent to any interior volume within the device (primarily as in gap 103) and adjacent (but not the exterior-most) structures associated therewith.  
Examiner suggests amending either/both claim(s) 1 and/or 13 to further limit the structure of the ‘internal space’ to prevent such a teaching under BRI — as is the case in claim(s) 15 which is, by contrast, allowable (in objected dependent form) over Reeves and the other references herein. 

Pertinent Prior Art
Prior art made of record and not relied upon which is considered pertinent to applicant's disclosure is provided in the Notice of References Cited (form PTO-892) herewith.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN S MELHUS whose telephone number is (571)272-5342. The examiner can normally be reached Monday - Friday | 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Chen can be reached on 571-272-3672. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BENJAMIN S MELHUS/Examiner, Art Unit 3791